Citation Nr: 0634724	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1968, February 1968 to January 1972, and December 
1990 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the Saint 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran and his representative are 
asserting that his non-service- connected coronary artery 
disease was aggravated due to or the result of his service-
connected anxiety disorder.  Id.  The record includes a 
statement from a VA cardiologist dated in December 2001, 
indicating that the veteran's anxiety disorder may cause 
worsening of his heart condition.  According to his private 
examiner dated in May 2002, anxiety in his case has a 
detrimental effect on the coronary arteries.  A July 2002 VA 
cardiologist noted that it is generally accepted that anxiety 
can worsen the symptoms of coronary artery disease and 
severity of angina.  

Upon review, there is no etiology opinion directly addressing 
whether there is, in fact, aggravation of the veteran's 
coronary artery disease due to anxiety disorder.  An 
etiological opinion is therefore required in this case before 
adjudication on the merits.  38 C.F.R. § 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the veteran for a 
VA physician to assess the nature and 
etiology of any coronary artery disease.  
The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the service-
connected anxiety disability results in a 
permanent increase in the severity of 
coronary artery disease (as opposed to any 
acute exacerbation of symptoms).  If so, 
the examiner should identify what 
measurable portion of the veteran's 
current coronary artery disease is due to 
the service- connected anxiety disorder.  
The examiner should offer a complete 
rationale for any opinion provided and 
reconcile that opinion with the evidence 
in the claims folder and particularly the 
VA clinical records dated in December 2001 
and July 2002, and a medical record from 
Dr. Paniagua dated in May 2002.  

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
coronary artery disease, taking into 
account any newly obtained VA examination 
report and etiology opinion.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


